 



EXHIBIT 10.3

Schedule of Grants Made Under Form of 2005-2007 Performance Share Agreement

                      Name   Title   No. of Shares     Plan Governing Grant
David Goronkin
  Chief Executive Officer
    44,630     1995 Stock Option and
Compensation Plan
 
               
Diana Purcel
  Vice President, Chief Financial Officer & Secretary
    14,628     1995 Stock Option and
Compensation Plan
 
               
Christopher O’Donnell
  Senior Vice President - Operations
    14,628     1995 Stock Option and
Compensation Plan
 
               
Additional Employees
            62,534     1997 Employee Stock Option Plan
 
               
Total
            136,420  
 
             

 